from a judgment of the Onondaga County Court (William D. Walsh, J.), entered September 25, 2002. The judgment convicted defendant, upon his plea of guilty, of criminal possession of a weapon in the third degree and criminal possession of a controlled substance in the seventh degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of criminal possession of a weapon in the third degree (Penal Law § 265.02 [4]) and criminal possession of a controlled substance in the seventh degree (§ 220.03). Contrary to the contention of defendant, his waiver of the right to appeal is valid (see generally People v Muniz, 91 NY2d 570, 573-574 [1998]; People v Callahan, 80 NY2d 273, 280 [1992]). The valid waiver encompasses defendant’s challenge to the factual sufficiency of the plea allocution (see People v Thelhert, 17 AD3d 1049 [2005]) and, in any event, that challenge lacks merit because there is no requirement that defendant personally recite the facts underlying the crimes to which he is pleading guilty (see People v Singletary, 307 AD2d 779 [2003], lv denied 100 NY2d 599 [2003]; People v Brown, 305 AD2d 1068 [2003] , lv denied 100 NY2d 579 [2003]). Finally, the valid waiver also encompasses defendant’s challenge to the severity of the sentence (see People v Hidalgo, 91 NY2d 733, 737 [1998]; Thelhert, 17 AD3d at 1049-1050). Present—Pigott, Jr., P.J., Hurlbutt, Scudder, Smith and Lawton, JJ.